DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-11 and 12-14 are also rejected as being indefinite under 35 U.S.C. 112(b) for further limiting and depending on indefinite claim 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 10 is similar to claim 9 and is dependent on claim 9 and therefore does not further limit claim 9.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 8-11 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US PGPub. 2019/0027547. 	Regarding claim 8, Kim teaches a display panel (DP, fig. 4) [0043], comprising:
 	a substrate (SUB, fig. 4) [0059]; 	a pixel definition layer (PDL, fig. 4) [0059] disposed on the substrate (SUB), wherein the pixel definition layer (PDL) comprises a plurality (see left and right PDL in fig. 4, and PDL has opening OH) of pixel definition blocks (PDL) disposed apart from each other; 	a plurality of light-emitting units (OEL, fig. 2 and 4) [0051] each disposed between adjacent pixel definition blocks (PDL), wherein two sides of each light-emitting 
 	Regarding claim 9, Kim teaches the display panel as claimed in the claim 8, wherein the plurality of light-emitting units (OEL) each comprise an anode (EL1, fig. 4) [0080], a light-emitting layer (EML, fig. 4) [0057], and a cathode (EL2, fig. 4) [0090] laminated on each other in sequence, and wherein the shading part (OBL) is disposed on the (sidewall of the) anode (EL1), and the shading part (OBL) is disposed between a side part (PDL-S, fig. 4) and the light-emitting layer (EML) (Kim et al., fig. 4). 	Regarding claim 10, Kim teaches the display panel as claimed in the claim 9, wherein the light-emitting units (OEL) each comprise an anode(EL1, fig. 4) [0080], a light-emitting layer (EML, fig. 4) [0057], and a cathode (EL2, fig. 4) [0090] laminated on each other in sequence, and wherein the shading part (OBL) is disposed on the (sidewall of the) anode (EL1), and the shading part (OBL) is disposed between a side part (PDL-S, fig. 4) and the light-emitting layer (EML) (Kim et al., fig. 4). 	Regarding claim 11, Kim teaches the display panel as claimed in the claim 10, wherein the shading part (OBL) is disposed around (fig. 2 and 4; since PDL has a hole OH wherein the EML and EL2 are disposed inside, then the PDL surrounds and is around the EML and the EL2 within the OH) the light-emitting layer (EML) and the cathode (EL2) (Kim et al., fig. 2 and 4).
 	Regarding claim 16, Kim teaches the display panel as claimed in the claim 8, wherein the substrate (SUB) comprising: 	a base (BS, fig. 4) [0060]; and 	a plurality of thin-film transistors (TFT2 in CL, fig. 3-4) [0057] disposed on the 
 	Regarding claim 17, Kim teaches a display device (DD, fig. 1) [0043] comprising a display panel (DP, fig. 4) [0043], wherein the display panel (DP)
comprises: 	a substrate (SUB, fig. 4) [0059]; 	a pixel definition layer (PDL, fig. 4) [0059] disposed on the substrate (SUB), wherein the pixel definition layer (PDL) comprises a plurality (see left and right PDL in fig. 4, and PDL has opening OH) of pixel definition blocks (PDL) disposed apart from each other; 	a plurality of light-emitting units (OEL, fig. 2 and 4) [0051] each disposed between adjacent pixel definition blocks (PDL), wherein two sides of each light-emitting unit (OEL) are provided with a shading part (light blocking layer OBL, fig. 4) [0072] (Kim et al., fig. 1-4). 	Regarding claim 18, Kim teaches the display panel as claimed in the claim 17, wherein the plurality of pixel definition blocks (PDL) each comprise a first end part (PDL-U, fig. 4) and a second end part (bottom end, hereinafter called PDL-B) disposed
oppositely to each other, and a side part (PDL-S, fig. 4) disposed between the first end part (PDL-U) and the second end part (PDL-B); wherein the shading part (OBL) is disposed along the side part (PDL-S) (Kim et al., fig. 4). 	Regarding claim 19, Kim teaches the display panel as claimed in the claim 18, wherein the plurality of light-emitting units (OEL) each comprise an anode (EL1, fig. 4) [0080], a light-emitting layer (EML, fig. 4) [0057], and a cathode (EL2, fig. 4) [0090] .
 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2019/0027547. 	Regarding claim 1, Kim teaches a display panel (DP, fig. 4) [0043], comprising:
a substrate (SUB, fig. 4) [0059]; 	a pixel definition layer (PDL, fig. 4) [0059] disposed on the substrate (SUB), wherein the pixel definition layer (PDL) comprises a plurality of pixel definition blocks (see left and right PDL in fig. 4, and PDL has opening OH) disposed apart from each other; 	a plurality of light-emitting units (OEL, fig. 2 and 4) [0051] each disposed between adjacent pixel definition blocks (PDL), wherein two sides (left and right) of each light-emitting unit (OEL) are provided with a shading part (light blocking layer OBL, fig. 4) [0072]; 	wherein the substrate (SUB) comprises: 	a base (BS, fig. 4) [0060]; and 	a plurality of thin-film transistors (TFT2 in CL, fig. 3-4) [0057], disposed on the base (BS), wherein a drain (DE2, fig. 4) [0056] of each of the thin-film transistors (TFT2) is connected to a corresponding light-emitting unit (OLE); (Kim et al., fig. 1-4). 	But Kim fails to explicitly teach wherein constituent materials of the shading part (OBL) comprises black resin. 	However, Kim teaches a PDL made of polymer resin with carbon black pigment 
oppositely to each other, and a side part (PDL-S, fig. 4) disposed between the first end part (PDL-U) and the second end part (PDL-B); wherein the shading part (OBL) is disposed along the side part (PDL-S) (Kim et al., fig. 4). 	Regarding claim 3, Kim teaches the display panel as claimed in the claim 2, wherein the plurality of light-emitting units (OEL) each comprise an anode (EL1, fig. 4) [0080], a light-emitting layer (EML, fig. 4) [0057], and a cathode (EL2, fig. 4) [0090] laminated on each other in sequence, and wherein the shading part (OBL) is disposed on the (sidewall of the) anode (EL1), and the shading part (OBL) is disposed between the side part (PDL-S) and the light-emitting layer (EML) (Kim et al., fig. 4). 	Regarding claim 4, Kim teaches the display panel as claimed in the claim 3, .

 	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2019/0027547 as applied to claims 2 and 9 above, and further in view of Park et al. US PGPub. 2016/0155784.

 	Regarding claims 5 and 12, Kim does not teach the display panel as claimed in the claims 2 and 9, respectively, wherein a plurality of grooves are disposed continuously in a side of the side part (PDL-S) towards to a corresponding light-emitting unit (OEL), and the shading part is filled in the plurality of grooves. 	However, Park teaches a display panel (fig. 4) comprising a pixel defining layer (B_PDL, fig. 4) [0065], wherein a plurality of grooves (H2, fig. 4) [0065] are disposed continuously in a side of the side part (sidewall of B_PDL) towards to a corresponding light-emitting unit (OEL, fig. 4) [0045] (Park et al., fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel defining layer of Kim such that it has a plurality of grooves as taught by Park in order to induce color mixing of the light emitted from the light emitting layer in the stacked direction thereby reducing color change due to viewing angle and improve light extraction efficiency (Park et al., [0101]). 	Therefore, when the pixel defining layer (PDL) of Kim has the plurality of grooves as taught by Park, the shading part (OBL) of Kim will obviously be filled in the plurality of the grooves (H2) because Kim discloses that the shading part (OBL) is in direct contact with the sidewall of the pixel defining layer (Kim et al., [0073]). 	Regarding claims 6 and 13, Kim in view of Park teaches the display panel as claimed in the claims 5 and 12, respectively, wherein the shading part (OBL) comprises a plurality of shading blocks (each portion of the OBL that is in the grooves), and the plurality of shading blocks (OBL) are filled in the plurality of grooves. 	The shading part (OBL) and plurality of shading blocks of Kim will obviously be .
 	
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the plurality of shading blocks are fittingly received in the plurality of grooves to fill the plurality of grooves correspondingly, to thereby make the side of the side part towards to a corresponding light-emitting unit be a flat and smooth surface” as recited in claims 7 and 14 and in combination with the rest of the limitation of claims 1-2, 5-6, 8-9 and 12-13.  	Also claim 14 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892